J-S49002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 ALFRED C. CARRERA, II                    :
                                          :
                    Appellant             :   No. 325 MDA 2018

         Appeal from the Judgment of Sentence January 31, 2018
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0000132-2017


BEFORE:      SHOGAN, J., STABILE, J., and STEVENS*, P.J.E.

MEMORANDUM BY SHOGAN, J.:                         FILED OCTOBER 05, 2018

      Appellant, Alfred C. Carrera, II, appeals from the judgment of sentence

entered on January 31, 2018, in the Dauphin County Court of Common Pleas.

We affirm.

      The trial court summarized the factual background of this matter as

follows:

             On November 13, 2016, Doris Louey stopped at the
      Hardee’s in Middletown to grab a bite to eat. (Notes of Testimony,
      Jury Trial, 12/4/17-12/5/171, p. 45). She was driving a 2006
      Dodge Durango she owned with her ex-husband. (N.T. 48). There
      were a few other customers there that evening, specifically, one
      couple at a table behind her who seemed to be arguing. (N.T. 47,
      51). Ms. Louey realized she left her cell phone in her car, so while
      she was waiting for her food, she went to her car, grabbed he[r]
      phone and then came back in. She set her keys and wallet on the
      table in front of her. (N.T. 46-47). She began texting her boyfriend
      when the man at the table (Appellant) rushed over, grabbed her
      keys and wallet and [the couple] ran out of the Hardee’s. (N.T.
      47). She did not recall whether Appellant said anything to her or
      whether she said anything to him at that point. (N.T. 52).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S49002-18


           1   Hereinafter “ N.T.”

            Ms. Louey ran after them and saw the man[, later identified
     as Appellant,] getting into [the] driver’s seat and the woman[,
     later identified as Lisa Dawn Smith,] getting into the passenger
     seat. (N.T. 47). She grabbed the passenger door and said
     something to the effect of “You can’t take my car. Don’t take my
     car!” (N.T. 47). The man then looked at the passenger side and
     yelled “Get the fuck away, bitch, or I’ll shoot you!” while motioning
     toward his side, as if reaching for a gun. (N.T. 47). She believed
     he had a gun, but she never saw a gun. (N.T. 56, 65). Ms. Louey
     backed off and called the police. (N.T. 48). Ms. Louey recalled that
     Appellant motioned towards his side with his right hand, while his
     left hand was on the wheel. (N.T. 64).

           Ms. Louey recalled that Appellant was wearing a green
     sweater with the hood up. (N.T. 55). Three days later, police called
     Ms. Louey to tell her that her vehicle had been recovered and was
     in an impound lot. (N.T. 56-57). The vehicle had been in an
     accident and was severely damaged, with a different license plate,
     but Ms. Louey was able to identify it as hers. (N.T. 58-59).

            Ms. Louey did view a photo array and originally picked out
     someone other than Appellant, but upon a second viewing, she
     identified Appellant as the man who took her car. (N.T. 67, 78).
     She was able to identify the woman accompanying him, Ms.
     Smith, in a photo array for her. (N.T. 77). She also saw articles
     on Facebook about the event which identified Appellant. (N.T. 68).
     She testified that her identification of Appellant was based on her
     recollection of what had happened, not the photo array or
     Facebook posts. (N.T. 68).

           Former Detective Sergeant Richard Heister testified that he
     was called in to do forensic work at the Hardee’s, but they were
     unable to glean any forensic evidence from the scene. (N.T. 72,
     74). He did create the photo arrays that Ms. Louey viewed and
     was with her when she identified Ms. Smith and also as she
     ultimately identified Appellant. (N.T. 74). Heister also responded
     to the Emergency Room when Appellant was taken there. (N.T.
     78). Appellant spoke to Heister and said he didn’t threaten
     anyone, he just stole a car. (N.T. 79). Heister indicated that no
     gun was ever[] found. (N.T. 78).




                                     -2-
J-S49002-18


           Surveillance photos from a local Giant grocery store showed
     the Dodge Durango in the parking lot. Appellant entered the store,
     then exited the store, then the Dodge Durango left the lot. (N.T.
     80-81).

            Brant Maley, of the Penbrook Police Department, testified.
     (N.T. 81). Penbrook Police are often called in to assist other local
     jurisdictions. (N.T. 82). On November 16, 2016, Officer Maley was
     informed that a gray Dodge Durango that was stolen from
     Middletown might be in the Penbrook area. (N.T. 83-84). About
     two hours later, around 8:17 p.m., he received word that the
     vehicle was going to be on Kunkel Street, in Harrisburg City.
     Harrisburg Police found the vehicle nearby and a chase ensued.
     (N.T. 84-85). Maley was accompanied by a probation officer. (N.T.
     83). Maley was dispatched to assist in the pursuit. (N.T. 85). He
     located the vehicle in the Bellevue Park neighborhood with its
     headlights off. (N.T. 85-86). He notified dispatch that he had
     spotted the vehicle and continued to follow it. (N.T. 87). Maley did
     not activate his lights and sirens because we was waiting for other
     officers to respond. (N.T. 88). He continued to follow the vehicle
     to 29th Street and Revere Street in Harrisburg which is when he
     activated his lights and siren, which simultaneously activated his
     mobile video recorder. (N.T. 89).

            The vehicle continued to flee on Interstate 283 South. The
     police cruiser showed a speed of over 100 miles per hour. (N.T.
     92). The pursuit continued into the Chambers Hill area, at which
     point the Penbrook chief told Maley to stop pursuit. (N.T. 93).
     Pursuant to policy, Maley pulled over and remained in that location
     for a minute before moving up the road about a half mile. (N.T.
     93-94). The pursuit lasted in excess of nine minutes with various
     jurisdictions, including Pennsylvania State Police, Swatara
     Township police, Lower Swatara Police, Middletown Police and
     Harrisburg City Police all responding. (N.T. 96-97).

            He then received a dispatch that the vehicle was involved in
     a collision at Paxton Street and City Park Drive. (N.T. 94). This
     collision occurred near a probation center with security cameras
     so Maley and the probation officer tried to get that center on the
     phone to ask if they could see anyone fleeing the accident scene.
     (N.T. 95). They received reports of a female in a gray sweatshirt
     and a male in a white shirt fleeing the scene in opposite directions.
     (N.T. 95). They also received a report that both suspects fled in a
     northerly direction. (N.T. 98).

                                     -3-
J-S49002-18



           Maley helped set up a perimeter. (N.T. 98). Following a foot
     chase, Officer Jesse Foltz of Penbrook Police, took Appellant into
     custody. (N.T. 100). Officer Foltz testified that he responded to
     the area of the crash to set up the perimeter (N.T. 114 ). As he
     responded, he saw a state trooper running as if he were chasing
     someone so Foltz hopped out of his vehicle to assist. (N.T. 115).
     He saw a man slinking around a home and then running
     eastbound. (N.T. 115). Foltz pursued him and ordered him to stop.
     The man[] generally complied with his orders. (N.T. 115). Foltz
     and the man were separated by a fence so another officer took
     the man, Appellant, into custody while Foltz looked on. (N.T. 115).

            Lisa Dawn Smith testified on Appellant’s behalf. (N.T. 119).
     Ms. Smith was Appellant’s ex-fiancee [sic] and co-defendant in
     the case. (N.T. 119-120). She recalled exiting the Hardee’s in
     Middletown and then Appellant ran out behind her and told her to
     get in the Dodge. (N.T. 120). She climbed in and Ms. Louey
     grabbed the door handle. (N.T. 120). Appellant yelled at Ms. Smith
     “Shut the fuckin’ door.” (N.T. 120, 124-125). She insisted that
     Appellant yelled this at her a[n]d not at Ms. Louey. (N.T. 125). In
     fact, she said that Appellant did not speak to Ms. Louey at all.
     (N.T. 125). She and Appellant were together for about five years
     and she never saw him with a gun. She testified that he did not
     have a gun on this date. (N.T. 127-128).

           Ms. Smith pleaded guilty to charges related to this incident.
     (N.T. 126-127).

           Appellant testified on his own behalf. (N.T. 140). He
     admitted to a length[y] criminal history as well as a serious drug
     addiction. (N.T. 140). His criminal history began in 2008 and
     includes various thefts and robberies through the date of this
     incident. (N.T. 141-142).

           Appellant testified that he and Ms. Smith were high on crack
     that day and joking about needing a car. (N.T. 143). When Ms.
     Louey came into the Hardee’s he decided to take her car. (N.T.
     144). He adamantly denied having a gun or intending to threaten
     or harm her; in fact, he specifically noted that he did not want any
     sort of confrontation. (N.T. 144). He grabbed her keys off the table
     and ran out to the car, telling Ms. Smith to jump in. (N.T. 144).
     He started the car and saw Ms. Louey coming out of the
     restaurant. (N.T. 144). He recalled Ms. Louey yanking the

                                    -4-
J-S49002-18


        passenger door open, and since he is left handed he was sitting in
        a manner which he believes made Ms. Louey think he was
        grabbing for something (N.T. 144-145). As Ms. Louey opened the
        door, he yelled at Ms. Smith to shut the door and then he looked
        Ms. Louey in the eye. (N.T. 145). Per Appellant, “And Ms. Louey,
        I saw her face. That’s why I think she really believes I said this. I
        really believe she says that. I’m not saying she’s trying to be
        vindictive. I really think the woman said this -- thinks I said this,
        but I didn’t. And she made a face like this and backed up from the
        car.” (N.T. 162).

               Appellant admitted to taking the keys and wallet from Ms.
        Louey’s table with the intent to take her car. (N.T. 145). According
        to Appellant “I did everything I’m accused of except for the
        threaten her. That’s the only thing I didn’t do. Everything else I
        did.” (N.T. 145).

              Appellant testified that he could have backed out and left
        faster, but he saw Ms. Louey exiting the Hardee’s and he did not
        want to accidentally hit her. (N.T. 147). He recalled that he was
        wearing a green pullover sweater at the time. (N.T. 148).
        Appellant said that he and Ms. Smith were addicted to drugs, on
        the run, and felt like caged animals so they took the car to escape.
        (N.T. 150).

Trial Court Opinion, 4/3/18, at 1-6.

        Appellant was charged with robbery of a motor vehicle, theft by unlawful

taking, and terroristic threats.1 Following a jury trial, Appellant was found

guilty of all charges. On January 31, 2018, the trial court sentenced Appellant

to a term of twenty-five to fifty years of incarceration for robbery of a motor

vehicle as a “third-strike offender” pursuant to 42 Pa.C.S. § 9714(a)(2). The

theft conviction merged for sentencing purposes, and the trial court imposed

a sentence of five years of probation for terroristic threats. Appellant did not


____________________________________________


1   18 Pa.C.S. §§ 3702, 3921(a), and 2706(a)(1), respectively.

                                           -5-
J-S49002-18


file a post-sentence motion and filed a timely notice of appeal on February 15,

2018. Both the trial court and Appellant complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following issues for this Court’s

consideration:

      1. Whether the Commonwealth failed to provide sufficient
      evidence at trial to support the guilty verdict on the charge of
      Robbery of a Motor Vehicle?

      2. Whether the verdict was against the weight of the evidence
      presented at trial?

      3. Whether the Appellant was sentenced to an illegal sentence?

      4. Whether the sentence received was excessive?

Appellant’s Brief at 5.

      In Appellant’s first issue, he challenges the sufficiency of the evidence

with respect to his conviction for robbery of a motor vehicle. Our standard of

review is well settled:

             The standard we apply in reviewing the sufficiency of
      evidence is whether, viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for that
      of the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier

                                     -6-
J-S49002-18


      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Sauers, 159 A.3d 1, 11 (Pa. Super. 2017). The crime of

robbery of a motor vehicle is defined as follows:

      (a) Offense defined.--A person commits a felony of the first
      degree if he steals or takes a motor vehicle from another person
      in the presence of that person or any other person in lawful
      possession of the motor vehicle.

18 Pa.C.S. § 3702(a). Robbery of a motor vehicle has additional elements

and is distinct from theft of a motor vehicle. Commonwealth v. George,

705 A.2d 916, 919 (Pa. Super. 1998). Therefore, the Commonwealth must

prove the following elements:

      (1) the stealing, taking or exercise of unlawful control over a
      motor vehicle; (2) from another person in the presence of that
      person or any other person in lawful possession of the vehicle;
      and (3) the taking must be accomplished by the use of force,
      intimidation or the inducement of fear in the victim.

Id. at 919-920.

      At trial, Ms. Louey testified as follows:

            So I sat down and I’m texting my boyfriend. And I could
      hear [Appellant and Ms. Smith] talking. I don’t know what they
      were discussing or anything. But next thing I know, he rushed
      over, grabbed my keys and my wallet off the table, ran out the
      door. So of course my first instinct was to run after him. He went
      around the back of my car, because I was parked at the second
      parking spot, and was getting in. And she was trying to get in the
      passenger door. And as she got in, I grabbed the door and I said:
      Don’t take my car.

           I don’t even remember my exact wording, but it was: Don’t
      take my car, please. You know: You can’t do this.


                                      -7-
J-S49002-18


             And at that time the girl didn’t say a word. She just sat in
        the seat. She didn’t - - you know, she didn’t -- I don’t even
        remember she looked at me or anything. She just sat in the seat.
        And he said: Get the fuck away, bitch, or I’ll shoot you.

              And he patted his side like he must have had something in
        — a weapon, a gun, something inside his pants or his jacket
        pocket. So of course at that point I’m not going to say, let me - -
        I can’t say: I wanna see it; let me see it. Do you really have a
        gun?

              So I backed off. That’s exactly what I did. I backed off and
        I watched them drive away. And I’m calling 911 and I’m saying:
        My car was just stolen. I’m here at the Hardee’s in Middletown
        and someone took my car.

N.T., 12/4-5/17, at 47-48.

        Appellant also testified at his trial. He admitted that he stole Ms. Louey’s

keys and wallet from her table in the restaurant, ran outside, and drove away

in her vehicle.    N.T., 12/4-5/17, at 144-145. Despite Appellant’s claim that

he did not have a gun and that he yelled at Ms. Smith and not Ms. Louey,2 the

jury was free to believe some, all, or none of the evidence. Sauers, 159 A.3d

at 11. Ultimately, the jury opted to find Ms. Louey’s testimony credible as it

was free to do. Viewed in the light most favorable to the Commonwealth, the

evidence was sufficient to establish that Appellant stole Ms. Louey’s vehicle in

Ms. Louey’s presence, and he did so by inducing fear in Ms. Louey by

threatening to shoot her while he drove away in her car. Accordingly, the




____________________________________________


2   Appellant’s Brief at 13.


                                           -8-
J-S49002-18


Commonwealth established the elements of robbery of a motor vehicle.

George, 705 A.2d at 919.

      Next, Appellant purports to challenge the weight of the evidence.

However, in order to preserve a challenge to the weight of the evidence, the

Pennsylvania Rules of Criminal Procedure require an appellant to raise the

issue in a motion made orally on the record prior to sentencing, in a written

motion at any time before sentencing, or in a timely post-sentence motion.

Pa.R.Crim.P. 607(A). Our review of the record reveals that Appellant failed to

preserve his weight of the evidence argument pursuant to Rule 607; therefore,

Appellant    waived   his   challenge    to   the   weight   of   the   evidence.

Commonwealth v. Roche, 153 A.3d 1063, 1071 (Pa. Super. 2017).

      In his third issue on appeal, Appellant avers that his sentence was

illegal. “The determination as to whether the trial court imposed an illegal

sentence is a question of law; our standard of review in cases dealing with

questions of law is plenary.” Commonwealth v. Atanasio, 997 A.2d 1181,

1183 (Pa. Super. 2010).

      Appellant had prior convictions for aggravated indecent assault in 1996,

and robbery in 2014. On January 31, 2018, the trial court sentenced Appellant

to a term of twenty-five to fifty years of incarceration for robbery of a motor

vehicle.    This sentence was imposed because Appellant’s conviction for




                                        -9-
J-S49002-18


robbery of a motor vehicle constituted his “third strike” under 42 Pa.C.S. §

9714(a)(2).3

       Appellant first argues that aggravated indecent assault was not included

in Section 9714 until 2000.         Appellant’s Brief at 20.   Appellant avers that

because his aggravated indecent assault conviction occurred in 1996 and

predated the crime’s inclusion in the three strikes law, the conviction should

not count as a strike for purposes of Section 9714. Id. at 21. We disagree.

       The imposition of a mandatory minimum sentence pursuant to Section

9714, which counts a conviction that occurred before the enactment of the

statute as a strike, is not an unlawful retroactive application of law.

Commonwealth v. Ford, 947 A.2d 1251 (Pa. Super. 2008) (citing

Commonwealth v. Smith, 866 A.2d 1138 (Pa. Super. 2005)). Therefore,

Appellant’s    1996    aggravated-indecent-assault      conviction   was   correctly

counted as a strike pursuant to Section 9714, and Appellant’s argument to the

contrary is meritless.

       Appellant also argues that his prior robbery conviction should not count

as a strike for purposes of 42 Pa.C.S. § 9714(a)(2). Appellant’s Brief at 22.

Appellant asserts that when he entered his guilty plea to robbery in 2014, the




____________________________________________


3“Where the person had at the time of the commission of the current offense
previously been convicted of two or more such crimes of violence arising from
separate criminal transactions, the person shall be sentenced to a minimum
sentence of at least 25 years of total confinement[.]” 42 Pa.C.S. § 9714(a)(2).

                                          - 10 -
J-S49002-18


Commonwealth waived the personal injury element of the crime, and

therefore, it was not a crime of violence. Id.

        The Commonwealth refuted Appellant’s contention prior to sentencing:

               In 2014, the Commonwealth waived [Appellant’s] SIP
        [(State Intermediate Punishment)] ineligibility so that he could
        participate in the SIP program. The Commonwealth did not waive
        the personal injury element of the Robberies. That is not even
        possible. If the Commonwealth had done that (or could do that),
        then the charge would have been changed. When an offender has
        a crime that makes him SIP ineligible, and the Commonwealth
        waives ineligibility, the Commonwealth is only waiving their
        ineligibility to enter the [SIP] program.

Commonwealth’s        Response      to   [Appellant’s]    Sentencing    Memorandum,

1/24/18, at 3.

        In its opinion, the trial court addressed this issue as follows:

        Appellant argues that since the Commonwealth waived the
        personal injury element of the 2014 Robbery to make [Appellant]
        SIP eligible, he was not found guilty of a crime of violence as
        defined by the three strikes law. However, the Commonwealth
        was actually waiving Appellant’s ineligibility for SIP due to crimes
        of violence so as to permit him to enter SIP. The personal injury
        aspect was waived for sentencing purposes. He was found guilty
        of a crime of violence.

Trial Court Opinion, 4/3/18, at 8.

        After review, we agree with the trial court that this waiver affected

sentencing only. In 2014, Appellant pleaded guilty to and was convicted of

committing      robbery    under    18    Pa.C.S.   §    3701(a)(1)(ii),4   an   offense

enumerated as a strike under 42 Pa.C.S. § 9714(g). Nothing in the record


____________________________________________


4   N.T., Guilty Plea, 1/31/18, at 3-4.

                                          - 11 -
J-S49002-18


reveals that the Commonwealth waived an element of the 2014 robbery

making it a nonviolent crime; rather, the Commonwealth waived the crime-

of-violence prohibition for sentencing purposes and Appellant’s ineligibility for

State Intermediate Punishment.       N.T., 8/29/14, at 3.      Accordingly, we

conclude that Appellant’s 2014 robbery conviction counted as a strike under

Section 9714.

      In the final component of Appellant’s third issue on appeal, he claims

that he was never sentenced as a first or second-strike offender, and

therefore, he never received notice of a mandatory sentence under Section

9714. Appellant’s Brief at 25-26. Appellant’s argument is meritless.

      Section 9714 clearly announces that notice is not required: “Proof that

the offender received notice of or otherwise knew or should have known of

the penalties under this paragraph shall not be required.”        42 Pa.C.S. §

9714(a)(2). Section 9714 continues, in relevant part, as follows:

      Provisions of this section shall not be an element of the crime and
      notice thereof to the defendant shall not be required prior to
      conviction, but reasonable notice of the Commonwealth’s
      intention to proceed under this section shall be provided after
      conviction and before sentencing. The applicability of this section
      shall be determined at sentencing. …

42 Pa.C.S. § 9714(d).

      As the trial court points out, Appellant’s Sentencing Memorandum, filed

two weeks prior to sentencing, reveals his knowledge that he faced being

sentenced as a third-strike offender.      Trial Court Opinion, 4/3/18, at 8;




                                     - 12 -
J-S49002-18


Appellant’s   Sentencing    Memorandum,        1/16/18,   at    unnumbered    1-7.

Accordingly, Appellant’s lack-of-notice argument is meritless.

      Tangentially, Appellant also revisits the previously addressed claims that

his 1996 and 2014 convictions should not count as first and second strikes.

Appellant posits that, if those prior convictions are not first and second strikes,

then he had no notice of the instant conviction constituting a third strike.

Appellant’s Brief at 25-26. Because we have already found that Appellant’s

1996 and 2014 convictions constituted strikes under Section 9714, we

conclude that this issue is without merit, and Appellant is entitled to no relief.

      In his final issue, Appellant avers that his sentence is excessive.

Appellant’s Brief at 26.    A claim that a sentence is manifestly excessive

challenges the discretionary aspects of a sentence.            Commonwealth v.

Bullock, 170 A.3d 1109, 1123 (Pa. Super. 2017).

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right; this challenge is properly viewed as a petition

for allowance of appeal.     See 42 Pa.C.S. § 9781(b); Commonwealth v.

Tuladziecki, 522 A.2d 17 (Pa. 1987).             An appellant challenging the

discretionary aspects of his sentence must satisfy a four-part test.           We

evaluate: (1) whether Appellant filed a timely notice of appeal; (2) whether

Appellant preserved the issue at sentencing or in a motion to reconsider and

modify sentence; (3) whether Appellant’s brief includes a concise statement

of the reasons relied upon for allowance of appeal; and (4) whether the


                                      - 13 -
J-S49002-18


concise statement raises a substantial question that the sentence is

appropriate under the Sentencing Code. Commonwealth v. Carrillo-Diaz,

64 A.3d 722, 725 (Pa. Super. 2013).

      In the instant case, Appellant filed a timely appeal, and his brief contains

a concise statement of the reasons relied upon for allowance of appeal

pursuant to Pa.R.A.P. 2119(f). However, we agree with the Commonwealth

that Appellant did not preserve this issue at sentencing or in a post-sentence

motion.   Commonwealth’s Brief at unnumbered 6.          Accordingly, Appellant

waived his challenge to the discretionary aspects of his sentence.           See

Commonwealth v. Shugars, 895 A.2d 1270, 1273-1274 (Pa. Super. 2006)

(“[I]ssues challenging the discretionary aspects of a sentence must be raised

in a post-sentence motion or by presenting the claim to the trial court during

the sentencing proceedings. Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.”).

      For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Thus, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/05/2018

                                     - 14 -